Wily, J.
The relator seeks a writ of mandamus to compel the judge of the Second District Court to grant a suspensive appeal from a judgment or order requiring her, as dative executrix, to furnish new security on her official bond, “ within throe days from the service of the judgment; in default thereof, that she be dismissed from her trust as executrix,” D. Lanata, her security on the bond, having died.
The district judge contends that the order from which the appeal is asked is an order dismissing the executrix upon her failing to furnish, within a certain delay, new security on her bond; and that appeals from judgments appointing or removing tutors, curators and executors do not suspend the execution of said judgments.
In support of this position he cites C. P. 1059, 580; C. C. 1113; 5 An. 518 ; 14 An. 240, 672; C. C. 1013, 3037, 3011. •
The authorities cited maintain the position taken by him.1
It is therefore ordered that the writ of mandamus applied for be disallowed, and that relator’s petition be dismissed, with costs.’